DETAILED ACTION
	The following action is in response to the RCE filed for application 17/038,028 on January 6, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10,801,355 and US10,508,562 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan ‘743 in view of Richards ‘222 in view of Parnin ‘653 in view of Schwarz ‘653.  With regard to claim 8, Sheridan teaches a turbofan engine comprising: a fan including a fan rotor 36 having fan blades, a fan drive turbine rotor 34 driving said fan rotor; an epicyclic gear reduction 45 positioned between said fan drive turbine rotor and said rotor, said epicyclic gear reduction including a ring gear 54, a sun gear 52, and four intermediate gears 56 (not only) that engage said sun gear and said ring gear, a gear ratio of said gear reduction is greater than or equal to 2.5 and less than or equal to 5.0 (Col. 5, line 39); wherein said fan drive turbine rotor drives said sun gear to, in turn, drive said fan rotor (Col. 5); a bypass ratio is defined as a volume of air delivered by said fan into a bypass flow path B compared to a volume of air delivered into a compressor 24, said bypass ratio is greater than 11.0 (Col. 4, line 26); wherein said fan drive turbine rotor includes an inlet, an outlet and a pressure ratio of greater than 5, the pressure ratio being pressure measured prior to said inlet as related to pressure at said outlet prior to an exhaust nozzle (Col. 4., lines 16-24); wherein said turbofan has a low fan pressure ratio of less than 1.45 measured across said fan blades alone (Col. 4, lines 46-50), and a low corrected fan tip speed of the fan rotor is less than 1150 ft / second (350.5 meters/second) (Col. 4, line 62) wherein said fan drive turbine rotor has greater than or equal to three stages (Fig. 1).  Sheridan lacks the specific teaching of a housing and a bypass duct.  Richards teaches a turbofan engine comprising: a fan including a fan rotor 23 having fan blades, and housing 21 enclosing said fan rotor and said blades (Fig. 1), a fan drive turbine rotor 19 driving said fan rotor; a turbine rotor 19 driving the fan rotor; an epicyclic gear reduction positioned between said fan rotor and said fan rotor, said epicyclic gear reduction positioned between said fan rotor and said turbine rotor, said epicyclic In re Aller, 105 USPQ 233.  Sheridan also lacks the specific teaching wherein the bypass ratio is greater than or equal to 12.0.  It would have been obvious to one of ordinary skill in the art at the time of the invention modify Richards to employ a bypass ratio of greater than or equal to 12.0 in order to achieve a bypass ratio, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Sheridan also lacks the teaching of the specific details of an oil lubrication system for the epicyclic gear reduction.  Parnin teaches a similar turbofan engine comprising a fan 32, a turbine rotor 16/18, and an epicyclic gear reduction 36, wherein a primary oil supply (via 66) supplying oil to journal bearings 54 (paragraph 54) that support intermediate gears 38; wherein there is an auxiliary oil supply (via .

With regard to claim 14, Sheridan teaches a turbofan engine comprising: a fan including a fan rotor 36 having fan blades, a fan drive turbine rotor 34 driving said fan rotor; an epicyclic gear reduction 45 positioned between said fan drive turbine rotor and said rotor, said epicyclic gear reduction including a ring gear 54, a sun gear 52, and intermediate gears 56 that engage said sun gear and said ring gear, a gear ratio of said gear reduction is greater than or equal to 2.5 and less than or equal to 5.0 (Col. 5, line 39); wherein said fan drive turbine rotor drives said sun gear to, in turn, drive said fan rotor (Col. 5); a bypass ratio is defined as a volume of air delivered by said fan into a bypass flow path B compared to a volume of air delivered into a compressor 24, said bypass ratio is greater than 11.0 (Col. 4, line 26); wherein said fan drive turbine rotor includes an inlet, an outlet and a pressure ratio of greater than 5, the pressure ratio being pressure measured prior to said inlet as related to pressure at said outlet prior to an exhaust nozzle (Col. In re Aller, 105 USPQ 233.  Sheridan also lacks the specific teaching wherein the bypass ratio is greater than or equal to 12.0.  It would have been obvious to one of ordinary skill in the art at the time of the invention modify Richards to employ a bypass ratio of greater than or equal to 12.0 in order to achieve a bypass ratio, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Sheridan also lacks the teaching of the specific details of an oil lubrication system for the epicyclic gear reduction.  Parnin teaches a similar turbofan engine comprising a fan 32, a turbine rotor 16/18, and an epicyclic gear reduction 36, wherein a primary oil supply (via 66) supplying oil to journal bearings 54 (paragraph 54) that support intermediate gears 38; wherein there is an auxiliary oil supply (via 44) supplying oil to said journal bearings when there is windmilling of said fan motor (paragraphs 44-45).  It would have been obvious to one of ordinary skill at the time of the invention to modify Sheridan to employ journal bearings and an oil supply system in view of Parnin in order prevent damage and reduce wear of the gear reduction system (paragraph 5).  Sheridan also lacks the specific teaching wherein at least one blade row in said fan drive turbine rotor has blades formed of a directionally solidified material.  Schwarz ‘653 teaches a similar turbofan engine, wherein at least one blade row in a fan drive turbine rotor has blades formed of directionally solidified material (paragraph 42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sheridan to employ at least one blade row in said turbine rotor has blades formed of a directionally solidified material in view of Schwarz in order to achieve a more compact turbine section volume (paragraph 42).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Please Note:  since the gear ratio for the currently claimed system is #sun gear teeth/(#sun gear teeth + #ring gear teeth), the gear ratio (nor any of the other claimed turbine specifications) would be affected by the number of intermediate gears.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kupratis ‘652 has been cited to show a similar turbofan engine comprising 3 intermediate gears 64 (Figs. 9A-9C), with greater than or equal to 3 stages, a bypass ratio of greater than 10.0, a pressure ratio greater than 5.0 and a corrected fan tip speed of less than 1150ft/s.
Coffin ’762 has been cited to show a similar turbofan engine comprising an epicyclic gear reduction 48, a bypass ratio greater than 10.0, a gear ratio greater than 2.5, a pressure ratio greater than 5.0, with greater than or equal to 3 stages, and a corrected fan tip speed of less than 1150ft/s.
Hasting ‘113 has been cited to show a similar turbofan engine comprising 4 intermediate gears 84 (paragraph 33), a journal bearing 96 with a lubrication system, and greater than 3 stages 74.


Suggestions for applicant
	It is suggested that applicant amend the independent claims to contain allowable subject matter from the US 10,801,355 and US10/508,562.  It appears as applicant is mainly focusing on the lubrication system (main and auxiliary).  Applicant had claimed the auxiliary line in Schwarz ‘562, but not the primary oil line.  Schwarz’ 355 did not claim any details of the lubrication system.
	
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses 

Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



October 13, 2021